DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-15 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Response to Amendment
Claim 3 has been cancelled. 
Claims 1 and 2 have been amended. 
Examiner’s rejections of claims 1 and 2 under 35 U.S.C 112 have been withdrawn in view of the applicant’s amendments of the claims. 
Applicant has amended claim 1 to add the limitations: “wherein the user-device is configured to perform certificate-path-validation of the wireless beacon digital certificate that has been acquired wirelessly by matching a provider that has signed the wireless beacon digital certificate against a provider in the list of digital certificates that reflects trusted providers held by the user-device and cryptographically validating the beacon certificate using the public-key of that matching provider in the provider-list held by the user-device”. Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. As per the applicant’s arguments that prior art of record Gabor does not teach the above limitations, the examiner respectfully disagrees. Prior art of record Gabor teaches: column 11, lines 21-57: According to example embodiments, the discovery circuitry 128 may verify the digital certificate of the access point 104 by verifying the signature of the issuer contained in the digital certificate of the access point 104. The discovery circuitry 128 may use the digital certificate of the issuer to verify the signature of the issuer. In certain embodiments, the discovery circuitry 128 may already have access to the digital certificate of the issuer. Once the signature of the issuer is verified, the discovery circuitry 128 may trust the issuer and, therefore, may trust the digital certificate of the access point 104 signed by the issuer. If the discovery circuitry 128 does not trust the issuer, the discovery circuitry 128 may access the digital certificate of the issuer and verify the signature of the issuer of that certificate. The discovery circuitry 128 may continue to iteratively verify the signature of the issuer of each certificate in the chain of digital certificates until the discovery circuitry 128 trusts at least one of the issuers (certificate path validation against trusted issuers). Once the discovery circuitry 128 trusts at least one of the issuers in the chain of digital certificates, the discovery circuitry 128 may trust the digital certificate of the access point 104. In various example embodiments, a Public Key Infrastructure (PKI) may be used to issue, sign, and verify the digital certificates. In this regard, the issuer of a digital certificate may sign the digital certificate issued to the recipient (e.g. an access point 104) with the private key of the issuer. The discovery circuitry 128 may obtain the corresponding public key of the issuer. According to an example embodiment, the discovery circuitry 128 may obtain the public key of the issuer from the digital certificate of the issuer. The discovery circuitry 128 may further apply the public key of the issuer to the signature of the issuer in the digital certificate of the recipient to verify that the issuer, in fact, signed the digital certificate of the recipient (cryptographically validating the access point certificate). The discovery circuitry 128 may then trust the digital certificate of the recipient. Column 16, lines 1-14: According to an example embodiment, the CA may have its own digital certificate that has been verified by the terminal apparatus 102. In example embodiments, the digital certificate of the CA may be preconfigured in the terminal apparatus 102 and deemed trusted (list of certificates held by the terminal apparatus). Also, column 16, lines 45-56.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 depends on claim 3 which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior arts of record US 9548977 to Bajko Gabor (hereinafter Gabor) and US 20130152167 to Park et al (hereinafter Park).
As per claim 1, Gabor teaches:
A system for communication of compatible wireless devices, the system comprising: 
at least one provider that has a private-key and signed digital certificate containing a public-key (Gabor: column 11, lines 44-60: In various example embodiments, a Public Key Infrastructure (PKI) may be used to issue, sign, and verify the digital certificates. In this regard, the issuer of a digital certificate may sign the digital certificate issued to the recipient (e.g. an access point 104) with the private key of the issuer. The discovery circuitry 128 may obtain the corresponding public key of the issuer. According to an example embodiment, the discovery circuitry 128 may obtain the public key of the issuer from the digital certificate of the issuer); 
a wireless beacon device that broadcasts its identity at periodic intervals, the wireless beacon device having been configured with a beaconID, private-key, public-key and a wireless beacon digital certificate containing the beaconID, and public-key, where the wireless beacon digital certificate is digitally signed by the private-key of the provider (Gabor: column 12, lines 64-67: the access point 104 may be embodied as a wireless access point (WAP). Column 10, line 65- column 11, line 9: An example digital certificate for an access point 104 may comprise an identity of the issuer of the digital certificate, an identity of the access point 104, beginning and ending dates of validity for the digital certificate, the public key of the access point 104, and a signature of the issuer. Column 11, lines 44-50: the issuer of a digital certificate may sign the digital certificate issued to the recipient (e.g. an access point 104) with the private key of the issuer. Column 15, lines 5-10: The identification circuitry 228 may be configured to provide for the broadcast of the identity of the access point 104. In example embodiments, the identity of the access point 104 may comprise a service set identifier (SSID), Media Access Control (MAC) address etc. Column 15, lines 54-67: According to example embodiments, the access point 104 may have been issued a digital certificate. The identification circuitry 228 may be configured to sign each piece of requested data using a private key corresponding to the public key in the digital certificate of the access point 104); and 
at least one wireless user-device that is capable of receiving the broadcasts of the wireless beacon, the user-device having been configured with a list of digital certificates that reflect providers trusted by that user-device (Gabor: column 4, lines 39-45: The terminal apparatus 102 may be embodied as a desktop computer, laptop computer, mobile terminal, mobile computer. Column 9, lines 41-67: In some embodiments, the discovery circuitry 128 may be configured to receive a broadcast message comprising identification, capability, and service information for an access point 104. Column 11, lines 44-55: The discovery circuitry 128 may obtain the corresponding public key of the issuer. According to an example embodiment, the discovery circuitry 128 may obtain the public key of the issuer from the digital certificate of the issuer. Column 16, lines 1-15: A terminal apparatus 102 may determine that the CA is reliable and, therefore, trust the digital certificate. In certain embodiments, the terminal apparatus 102 may have already verified the CA prior to receiving the response from the identification circuitry 228. According to an example embodiment, the CA may have its own digital certificate that has been verified by the terminal apparatus 102. In example embodiments, the digital certificate of the CA may be preconfigured in the terminal apparatus 102 and deemed trusted), wherein the user-device is configured to perform certificate-path-validation of the wireless beacon digital certificate that has been acquired wirelessly by matching a provider that has signed the wireless beacon digital certificate against a provider in the list of digital certificates that reflects trusted providers held by the user-device and cryptographically validating the beacon certificate using the public-key of that matching provider in the provider-list held by the user-device (Gabor: column 11, lines 21-57: According to example embodiments, the discovery circuitry 128 may verify the digital certificate of the access point 104 by verifying the signature of the issuer contained in the digital certificate of the access point 104. The discovery circuitry 128 may use the digital certificate of the issuer to verify the signature of the issuer. In certain embodiments, the discovery circuitry 128 may already have access to the digital certificate of the issuer. Once the signature of the issuer is verified, the discovery circuitry 128 may trust the issuer and, therefore, may trust the digital certificate of the access point 104 signed by the issuer. If the discovery circuitry 128 does not trust the issuer, the discovery circuitry 128 may access the digital certificate of the issuer and verify the signature of the issuer of that certificate. The discovery circuitry 128 may continue to iteratively verify the signature of the issuer of each certificate in the chain of digital certificates until the discovery circuitry 128 trusts at least one of the issuers (certificate path validation against trusted issuers). Once the discovery circuitry 128 trusts at least one of the issuers in the chain of digital certificates, the discovery circuitry 128 may trust the digital certificate of the access point 104. In various example embodiments, a Public Key Infrastructure (PKI) may be used to issue, sign, and verify the digital certificates. In this regard, the issuer of a digital certificate may sign the digital certificate issued to the recipient (e.g. an access point 104) with the private key of the issuer. The discovery circuitry 128 may obtain the corresponding public key of the issuer. According to an example embodiment, the discovery circuitry 128 may obtain the public key of the issuer from the digital certificate of the issuer. The discovery circuitry 128 may further apply the public key of the issuer to the signature of the issuer in the digital certificate of the recipient to verify that the issuer, in fact, signed the digital certificate of the recipient (cryptographically validating the access point certificate). The discovery circuitry 128 may then trust the digital certificate of the recipient. Column 16, lines 1-14: According to an example embodiment, the CA may have its own digital certificate that has been verified by the terminal apparatus 102. In example embodiments, the digital certificate of the CA may be preconfigured in the terminal apparatus 102 and deemed trusted (list of certificates held by the terminal apparatus). Also, column 16, lines 45-56).
Gabor teaches an access point that broadcasts its identity but does not teach: a wireless beacon device that broadcasts its identity at periodic intervals. However, Park teaches:
a wireless beacon device that broadcasts its identity at periodic intervals (Park: [0028]: The frames are transmitted to the terminal to inform the terminal of the existence of the AP and include information such as a Service Set IDentifier (SSID) and a security scheme. The AP can transmit the frames on a periodic basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Park in the invention of Cross to include the above limitations. The motivation to do so would be to identify an AP that rightfully sets a network name in a wireless communication system (Park: [0007]).

As per claim 2, Gabor in view of Park teaches:
The system of claim 1, wherein the user-device performs certificate-acquisition by requesting that the wireless beacon device wirelessly send its signed certificate to the user-device (Gabor: column 10, lines 28-30: In some embodiments, the discovery circuitry 128 may request a digital certificate of the access point 104 via a query information field).

As per claim 4, Gabor in view of Park teaches: 
The system of claim 3, wherein the user-device is configured to begin identity-verification by acquiring a digital signature from the wireless beacon device for a randomly generated data set by the user-device sending a GetSignature request to the wireless beacon device which includes a set of random data, the wireless beacon device calculating a signature for that data using its private-key, and the user-device successfully receiving the signature back (Gabor: column 10, lines 35-42 and 55-60: The discovery circuitry 128 may generate a random or pseudo-random number and include it in the random number field of the request. Column 15, lines 45-67: the identification circuitry 228 may additionally or alternatively sign the response with the private key. In this regard, the response may comprise an additional field containing the signature of the response. In various embodiments, the information signed by the identification circuitry 228 may include the random number provided in the request. Column 11, line 65-column 12, line 15: The discovery circuitry 128 may be further configured to verify the requested data contained in the response information fields of the response. In this regard, the discovery circuitry 128 may obtain the public key of the access point 104 from the verified digital certificate of the access point 104. In an example embodiment, the discovery circuitry 128 may apply the public key of the access point 104 to the signature contained in the signature field of the response information field).  

As per claim 5, Gabor in view of Park teaches:
The system of claim 4, wherein the user-device is configured to cryptographically verify the identity and provider of the wireless beacon device by using the public-key held by the user-device in the wireless beacon digital certificate to verify the data signature returned by the wireless beacon device and determining if the signature is valid (Gabor: Column 11, line 65-column 12, line 15: The discovery circuitry 128 may be further configured to verify the requested data contained in the response information fields of the response. In this regard, the discovery circuitry 128 may obtain the public key of the access point 104 from the verified digital certificate of the access point 104. In an example embodiment, the discovery circuitry 128 may apply the public key of the access point 104 to the signature contained in the signature field of the response information field. Accordingly, the discovery circuitry 128 may verify that the information contained in the requested data field was signed by the access point 104 using the private key of the access point 104).

As per claim 6, Gabor in view of Park teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using Bluetooth (Gabor: column 6, lines 38-60: The mobile terminal may comprise other short-range transceivers, such as, for example, an infrared (IR) transceiver 66, a Bluetooth.TM. (BT) transceiver 68 operating using Bluetooth.TM. brand wireless technology developed by the Bluetooth.TM. In this regard, the mobile terminal 10 and, in particular, the short-range transceiver may be capable of transmitting data to and/or receiving data from electronic devices within a proximity of the mobile terminal. Column 8, lines 41-65: The communication interface 124 … is configured to receive and/or transmit data from/to another device, such as, for example, a third party entity (e.g. the third party entity 108 illustrated in FIG. 4), an access point (e.g., the access point 104 illustrated in FIG. 4) and/or the like. The communication interface 124 may include, for example, an antenna, a transmitter, a receiver, a transceiver and/or supporting hardware or software for enabling communications with another computing device. It is inherent that the access point broadcasts using Bluetooth since the transceiver of the mobile terminal operates using Bluetooth).

As per claim 7, Gabor in view of Park teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using Bluetooth Low Energy (Gabor: column 6, lines 38-60: The Bluetooth.TM. transceiver 68 may be capable of operating according to ultra-low power Bluetooth.TM. technology (e.g., Wibree.TM.) radio standards).

As per claim 8, Gabor in view of Park teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using WLAN (Gabor: Column 17, lines 35-60: In at least some embodiments, the system 100 includes an access point 104, terminal apparatus 102, and a third party entity 108. In at least some embodiments, the system 100 further comprises a network 110. The network 110 may comprise one or more wireline networks, one or more wireless networks (e.g., a cellular network, wireless local area network, wireless personal area network, wireless metropolitan area network, and/or the like)).

As per claim 9, Gabor in view of Park teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using WPAN (Gabor: Column 17, lines 35-60: In at least some embodiments, the system 100 includes an access point 104, terminal apparatus 102, and a third party entity 108. In at least some embodiments, the system 100 further comprises a network 110. The network 110 may comprise one or more wireline networks, one or more wireless networks (e.g., a cellular network, wireless local area network, wireless personal area network, wireless metropolitan area network, and/or the like)).

As per claim 10, Gabor in view of Park teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using WiMAX (Gabor: Column 17, lines 35-60: In at least some embodiments, the system 100 includes an access point 104, terminal apparatus 102, and a third party entity 108. In at least some embodiments, the system 100 further comprises a network 110. The network 110 may operate as a private data network; a public data network such as, for example, the Internet; a GPRS network; a CDMA core network; a WIMAX network, and/or the like).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Park as applied to claim 1 above, and further in view of prior art of record US 20110294516 to Marshall et al (hereinafter Marshall).
As per claim 11, Gabor in view of Park does not teach: wherein the wireless beacon device broadcasts using ZigBee. However, Marshall teaches: 
wherein the wireless beacon device broadcasts using ZigBee (Marshall: [0067] Beacon [0068] Any wireless communication device, assumed to be normally stationary, that identifies itself in a form that can be detected by another device. An example is WiFi Access Points (APs), but by analogy, the invention is not limited to APs, and includes other beacons such as mobile phone base stations, television and radio transmitters, components of systems using Bluetooth, ZigBee, WiMAX and other microwave systems etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Marshall in the invention of Gabor in view of Park to include the above limitations. The motivation to do so would be to determine the location of a portable device (Marshall: [0012]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Park as applied to claim 1 above, and further in view of prior art of record US 20100031029 to Nicholas Ilyadis (hereinafter Ilyadis).
As per claim 12, Gabor in view of Park does not teach: wherein the wireless beacon device broadcasts using LTE. However, Ilyadis teaches: 
wherein the wireless beacon device broadcasts using LTE (Ilyadis: [0017]: These infrastructure nodes (e.g., including AP 120), as well as client 110, may be compliant with, or otherwise may communicate in accordance with one or more wired standards such as IEEE 802.3 Ethernet related standards or specifications, and/or one or more wireless standards or wireless specifications, such as, for example, Long Term Evolution (LTE) specifications, or other wireless communications specifications or standards).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ilyadis in the invention of Gabor in view of Park to include the above limitations. The motivation to do so would be to provide an infrastructure node that is compliant with, or otherwise may communicate in accordance with one or more wireless standards or wireless specifications (Ilyadis: [0017]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gabor in view of Park as applied to claim 1 above, and further in view of prior art of record US 20060290519 to Boate et al (hereinafter Boate).
As per claim 13, Gabor in view of Park does not teach: wherein the wireless beacon device broadcasts using an ISM Band. However, Boate teaches:
The system of claim 1, wherein the wireless beacon device broadcasts using an ISM Band (Boate: [0070]: As shown in FIG. 1, the monitoring system 100 has a number of stand-alone radio frequency (RF) beacons 11 and infrared (IR) beacons 12, an RF network 20, a number of network managers 60, and a central unit 70. The RF channels are selected from available worldwide ISM bands. [0073] The RF beacons 11 and the IR beacons 12 periodically broadcast, over a wireless medium 21, beacon messages carrying the respective beacon IDs. [0077] Each RF beacon 11 is programmed to operate on a single RF channel assigned in accordance with the total number of RF beacons 11 required within a given area and available RF spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Boate in the invention of Gabor in view of Park to include the above limitations. The motivation to do so would be to provide an economical system designed to obtain an estimation of the location of people and equipment (Boate: [0009]).

As per claim 14, Gabor in view of Park does not teach: wherein the wireless beacon device broadcasts using a protocol in the 433-900 MHZ spectrum. However, Boate teaches:
wherein the wireless beacon device broadcasts using a protocol in the 433-900 MHZ spectrum (Boate: [0070]: As shown in FIG. 1, the monitoring system 100 has a number of stand-alone radio frequency (RF) beacons 11 and infrared (IR) beacons 12, an RF network 20, a number of network managers 60, and a central unit 70. The RF channels are selected from available worldwide ISM bands such as the 900 MHz band (e.g. 920-927 MHz range for the control channel, and 902-912 MHz range for the data channel). [0073] The RF beacons 11 and the IR beacons 12 periodically broadcast, over a wireless medium 21, beacon messages carrying the respective beacon IDs. [0077] Each RF beacon 11 is programmed to operate on a single RF channel assigned in accordance with the total number of RF beacons 11 required within a given area and available RF spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Boate in the invention of Gabor in view of Park to include the above limitations. The motivation to do so would be to provide an economical system designed to obtain an estimation of the location of people and equipment (Boate: [0009]).

As per claim 15, Gabor in view of Park does not teach: wherein the wireless beacon device broadcasts using a 900 MHz spectrum band. However, Boate teaches:
wherein the wireless beacon device broadcasts using a 900 MHz spectrum band (Boate: [0070]: As shown in FIG. 1, the monitoring system 100 has a number of stand-alone radio frequency (RF) beacons 11 and infrared (IR) beacons 12, an RF network 20, a number of network managers 60, and a central unit 70. The RF channels are selected from available worldwide ISM bands such as the 900 MHz band (e.g. 920-927 MHz range for the control channel, and 902-912 MHz range for the data channel). [0073] The RF beacons 11 and the IR beacons 12 periodically broadcast, over a wireless medium 21, beacon messages carrying the respective beacon IDs. [0077] Each RF beacon 11 is programmed to operate on a single RF channel assigned in accordance with the total number of RF beacons 11 required within a given area and available RF spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Boate in the invention of Gabor in view of Park to include the above limitations. The motivation to do so would be to provide an economical system designed to obtain an estimation of the location of people and equipment (Boate: [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20090080389 to Messerges et al: A means for determining a channel for communication in a wireless communication system is provided. A method includes receiving one or more sub-frames of a beacon signal on a beaconing channel until a legitimacy condition of the beacon signal is met. The beacon signal is transmitted by a beaconing device. The method further includes determining a suitability of the channel for communication in the wireless communication system based on the legitimacy condition.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438